Citation Nr: 0905819	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1. Entitlement to service connection for residuals of throat 
cancer, to include as based on herbicide exposure.

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1966 to March 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The veterans 
claims file is now in the jurisdiction of the Los Angeles RO.  
In November 2008 the Board sought an advisory medical opinion 
from the Veterans Health Administration (VHA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matter of entitlement to service connection for diabetes 
mellitus is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


FINDINGS OF FACT

1. The Veteran served in Vietnam during the Vietnam era.

2. Competent (medical) evidence shows that the veteran's 
throat cancer and its residuals are related to his exposure 
to herbicides during service in Vietnam.


CONCLUSION OF LAW

Service connection for residuals of throat cancer is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing or any failing in duty to assist is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set "foot-on-land" in Vietnam).

If such a Veteran has one of the following diseases 
associated with herbicide exposure, that disease shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no evidence of such 
disease during the period of such service.  The diseases 
include chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Non-Hodgkin's lymphoma; Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran has been diagnosed with squamous cell carcinoma 
of the hypopharynx with metastases to the neck.  Treatment 
records show he underwent a right partial pharyngectomy and 
right modified radical neck dissection with reconstruction in 
January 1999.  As he served in Vietnam from August 1968 to 
March 1970, it is presumed, and not in dispute, that he was 
exposed to herbicides during service.  What remains to be 
established is that his cancer is a respiratory cancer that 
is included as a presumptive disease or that his cancer is 
otherwise related to his service.  

The Veteran has stated that he never smoked or lived with a 
smoker and that he has no family history of cancer.  

In letters submitted in March 2006 and February 2008, private 
Dr. D. H. R. noted his knowledge that the Veteran had been 
denied service connection for his throat cancer "apparently 
because it does not fall under the category of respiratory 
cancers such as cancer of the larynx."  He then provided the 
following opinion:
        
I believe it is important for you to know that 
the agents that we know that cause cancer of the 
larynx such as tobacco and alcohol also cause 
cancers of the hypopharynx.  From our standpoint 
etiologies of these two cancers are the same.  I 
see no reason why Agent Orange would be 
different.

In a December 2008 opinion, a VHA otolaryngologist stated 
that it is well accepted that Agent Orange is a carcinogen 
with an obvious effect on the upper aerodigestive tract after 
inhalation exposure and opined that since the Veteran was a 
nonsmoker with no history of alcohol intake, his herbicide 
exposure was the cause of his cancer.  The specialist also 
explained that the hypopharynx is derived from the same 
embryologic origin as the larynx, trachea, oropharynx, and 
nasopharynx that are all contiguous to the hypopharynx and 
that "carcinogenic exposure affects all of these 
aerodigestive areas with similar if not equal potential to 
develop squamous cell carcinomas."  (emphasis in original).  

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Here, the Board finds that 
the December 2008 VHA opinion has the greatest probative 
value of the medical opinions of record.  This opinion is 
phrased in specific and conclusive terms and the specialist 
provides a sufficient rationale for his opinion.  He clearly 
explains the anatomy of the hypopharynx and his belief that 
herbicides would affect the hypopharynx in the same manner as 
they affect the larynx and trachea (malignancies of which are 
considered respiratory cancers for presumptive purposes).  
Accordingly, the Board finds that the December 2008 VHA 
opinion holds substantial probative weight and is persuasive 
of a conclusion that the Veteran's throat cancer is related 
to his exposure to herbicides during service in Vietnam.  
Consequently, service connection for throat cancer (and its 
residuals) is warranted.


ORDER

Service connection for residuals of throat cancer is granted.


REMAND

Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the appellant.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the claimant must express timely disagreement with the 
decision (by filing the NOD within one year of the date of 
mailing of notice of the RO decision), VA must respond by 
explaining the basis of the decision to the claimant (in the 
form of a SOC), and finally, the appellant, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203.

Here, a December 2007 rating decision denied service 
connection for diabetes mellitus, because the evidence did 
not show the Veteran had a diagnosis of diabetes.  The 
Veteran was notified of the decision by a January 2, 2008 
letter.  A December 1, 2008 VCAA letter from the RO to the 
Veteran states that the Veteran's previous claim of service 
connection for diabetes was denied, that he was notified of 
the decision on January 2, 2008, that the appeal period for 
that decision had expired, that the decision was now final, 
and that in order to reopen his claim he needed to submit new 
and material evidence.  It appears this letter contains an 
error, since as of its date the Veteran still had a little 
over a month within which he could file a NOD with the 
December 2007 rating decision.  In a December 2008 letter, 
the Veteran reported that he had submitted a NOD in February 
2008 and alleged that he called the RO several days later and 
was told that his NOD had been received.  This letter clearly 
expresses disagreement with the December 2007 rating decision 
and as it was written prior to the expiration of the appeal 
period, it seems likely that it was timely filed with the 
December 2007 rating decision.  [The Board notes that there 
is no date stamp on this letter, so it is unclear when 
exactly it was received by the RO.]  More importantly, as the 
RO's December 2008 letter was presumably mailed in response 
to a submission of evidence from the Veteran on the issue of 
diabetes, it also appears that he had earlier submitted 
information that may be construed as disagreement with the 
December 2007 rating decision.  Hence, the record supports 
that the Veteran filed a timely NOD with the December 2007 
rating decision.  A SOC has not been issued in this matter.  
Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), when 
this occurs the Board must remand the case and instruct the 
RO that the issue remains pending in appellate status (see 
38 C.F.R. § 3.160(c)) and requires further action.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is 
noteworthy that this claim is not before the Board at this 
time, and will be before the Board only if the appellant 
files a timely substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following:

The RO should issue an appropriate SOC in the 
matter of service connection for diabetes.  
The appellant must be advised of the time 
limit for filing a substantive appeal, and 
that, in order for the Board to have 
jurisdiction in this matter, he must submit a 
timely substantive appeal.  If he timely 
perfects an appeal, this matter should be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


